Dallinger, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
It is hebeby stipulated and agbeed, subject to the approval of the Court, that the market values or prices at the time of exportation of the colored prints involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, *920in the usual wholesale quantities and in the ordinary course of trade, including' the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, are as follows:
Merchandise Unit —, per 1,000 —.
Lupins 3½ x 5J4_£0/25/0
3)4 x 5J4 — 7922/3/4/5__ 25/—
3 x 4 — 8333/4/5/6, 8389/90- ___ 30/—
3 x 4 — 8381/2/3/4_ 25/—
2½ x 3/2 — 7298/9, 7464, 7334, 7296, 7297, 7672,/3, 8189/90, 5648/50, 3843, 7805, 7068, 7840_ 21/—
4⅝ x 5J4 — 7736,7/8/9_ 40/— Plus cases.
It is further stipulated and agreed, that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed, that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that' such values are as set forth above. Judgment will be rendered accordingly.